DETAILED ACTION
This office action is responsive to application filed on February 7th, 2022.
Claims 1~20 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowability
The prior art of record does not teach nor suggest “A method, system, and CRM” as claimed. More specifically, the prior art of record fails to teach, in combination with other claimed features, the steps of: receiving, by a first system, first information from a second system, wherein the first information is used to indicate a type of a first management IP address of the first system; determining, by the first system, the first management IP address for the first system based on the type of the first management IP address indicated by the first information; and sending, by the first system, a first correspondence to an advertisement system, wherein the first correspondence is a correspondence between identification information of the first system and the first management IP address.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571) 270-3229. The examiner can normally be reached M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/Primary Examiner, Art Unit 2443